DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



________________________________________________
Claims 5, 8, 10, 11, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,393,377. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
With respect to claim 5, claim 1 of U.S. Patent No. 8,393,377 a film application system for aiding a process of applying a protective film to a device, the system comprising: a roller guide apparatus sized to be larger than the device, the roller guide apparatus including: an inner wall defining a cavity for receiving the device, a roller supporting surface defining an upper boundary of the inner wall and being positioned outside of the cavity, and a pair of roller guiding rails raised above the roller supporting surface, the pair of roller guiding rails separated from one another by the cavity defined by the inner wall; a protective film having a backing portion and an application portion, the protective film removably attached to the roller supporting surface of the roller guide apparatus; a roller configured to fit between and roll between the pair of roller guiding rails to press the application portion of the protective film to the device to apply the application portion to the device when the device is received within the cavity; and a wedge attached to the protective film and configured to separate the backing portion from the application portion upon the roller being pushed towards the wedge to apply the application portion to the device.
Claim 8 is rejected by claims 1-4 of U.S. Patent No. 8,393,377, for the same reasons described above. Moreover, U.S. Patent No. 8,393,377 claims that the surface of the device is substantially flush with the surface of the roller support surface (claim 5). 
Claim 10, is rejected by claim 1 of U.S. Patent No. 8,393,377. 
Claim 11 is rejected by claim 1 of U.S. Patent No. 8,393,377. Furthermore, it would be obvious to one of ordinary skill in the art at the time the invention was made that employing a second roller, in parallel with the first, as an additional means of pressing a laminate against the surface of a substrate would merely be a duplication of the effect and result of employing a first roller, described in Claim 11.  The Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 §VI (B)).  Therefore, Claim 11 is rejected as there is no new or unexpected result produced by a second roller.
Claims 19 and 20 are rejected by claims 1-4 of U.S. Patent No. 8,393,377.

This is a provisional nonstatutory double patenting rejection.

______________________________________________
Claims 5  and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9 and 10 of U.S. Patent No. 9,033,019. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
With respect to claims 5 and 7 ,  U.S. Patent No. 9,033,019 claims A screen protector application system for applying a protective film to a surface of a mobile communication device, the system comprising: a body defining a cavity configured to receive the mobile communication device, the body having: a supporting surface defining an upper boundary of the cavity and being positioned outside of the cavity, and a pair of rails raised above the supporting surface and being separated from one another by at least the cavity; a protective film having an application portion and a backing portion, and a first end and a second end separated by a length of the protective film, the first end configured to couple to the body with the length extending over the cavity, the application portion configured to be applied to the surface of the mobile communication device to cover the surface of the mobile communication device when the mobile communication device is positioned in the cavity and the backing portion is separated from the application portion; at least one flange configured to couple to the protective film and being sized to fit between and abut each of the rails when the application portion is applied to the surface of the mobile communication device, to reduce movement of the application portion towards at least one of the rails when the application portion is applied to the surface of the mobile communication device; a roller configured to fit between and roll between the pair of rails to press the application portion of the protective film to apply the application portion to the surface of the mobile communication device; and a wedge attached to the protective film and configured to separate the backing portion from the application portion upon the roller being pushed towards the wedge (Claim 1). 
The body defines a cavity configured to receive a communications device (Claims 1 and 11), and therefore the cavity implicitly has a width and length, and since the body defines the cavity, it implicitly has a bottom surface. U.S. Patent No. 9,033,019 further claims a supporting surface [top surface and side surface] located exterior to and adjacent to the cavity, a flange [tab], implicitly having a first and second end, coupled to the protective film thereby coupling the protective film to the body and a protective film having a first and second end with a length therebetween, with the first end coupled to the second end of the tab such that the length of the screen protector extends along the length of the cavity, the protective film having a backing portion and an application portion (Claim 1, 3 and 4). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

___________________________________________________________________
Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,010,396. Although the claims at issue are not identical, they are not patentably distinct from each other because
With respect to claims 1-3, U.S. Patent No. 9,010,396 claims A roller apparatus configured to be held in a user's hand for applying a protective layer to a surface of an electronic device, the roller apparatus comprising: a first roller having a first end and a second end and being configured to press the protective layer against the surface of the electronic device; a second roller having a first end and a second end and being positioned substantially parallel to the first roller and configured to press the protective layer against the surface of the electronic device; a bar having a first end and a second end and being positioned between the first roller and the second roller; a first side panel attached to the first end of the bar and coupled to the first end of the first roller and the first end of the second roller; a second side panel attached to the second end of the bar and coupled to the second end of the first roller and the second end of the second roller; and a support platform attached to the bar and positioned above the bar, the support platform including a plurality of indentations for the user's fingers to be placed in and to press against to allow movement of the first roller and the second roller to press the protective layer against the surface of the electronic device, each of the plurality of indentations being positioned above the bar and indented in a direction that is downward towards the bar, the plurality of indentations being configured to allow the user to direct the movement of the first roller and the second roller, and the support platform being substantially flat except for the plurality of indentations (Claim 1). 
Claim 4 is rejected by claim 2 of U.S. Patent No. 9,010,396. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to Claim 1, the limitation "graspable by a user's hand" is a relative terms which renders the claim indefinite.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation is vague and indefinite because the metes and bounds of the claimed subject matter cannot be determined.  Clarification and correction are required.  
Claims 2-4 are rejected as being dependent upon a rejected base claim, and do not resolve the noted ambiguities.
With regard to Claim 3, the limitations "includes one or more indentations" and "wherein each indentation is sized to support a user's fingertip" are relative terms which render the claim indefinite.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitations are vague and indefinite because the metes and bounds of the claimed subject matter cannot be determined.  Clarification and correction are required.  
Claim 4 is rejected as being dependent upon a rejected base claim, and does not resolve the noted ambiguity.
With regard to Claim 17, the term "sized to support a user's fingertip" is a relative term which renders the claim indefinite.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation is vague and indefinite because the metes and bounds of the claimed subject matter cannot be determined.  Clarification and correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 5-10, and 19-20 are rejected under 35 U.S.C. 102(b) as being anticipated by US 3,650,209, Allport (US '209).
With regard to Claim 5, US '209 discloses an apparatus comprising a body defining a cavity configured to receive a substrate (Element 10), the body having a top surface and side surfaces located adjacent to the cavity and for allowing a roller to move from the top surface to the side surfaces (Elements 10a and 10b), and a pair of rails positioned adjacent to the side surfaces for guiding the roller along the side surfaces (Element 16; Col. 3, Lines 12-14, 19-23). 
The Examiner notes that the limitation "for applying a screen protector to a mobile communications device" is intended use and therefore not part of the claimed apparatus.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); "[A]pparatus claims cover what a device is, not what a device does."  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP § 2114.
Furthermore, the Examiner notes that the limitations "screen protector" and "mobile communications device" are drawn to the contents of the apparatus, not the apparatus itself.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With regard to Claim 6,  US '209 discloses the pair of rails substantially span the entire length of the body, and are positioned parallel to one another (Figure 1).
With regard to Claim 7, US '209 discloses the body includes one or more interior side surfaces for defining a perimeter of the cavity, and an interior bottom surface coupled to the one or more interior side surfaces for defining a bottom of the cavity (Elements 10, 10a, and 10b).
With regard to Claim 8, US '209 discloses an apparatus capable of applying a film, laminate, or other form of layer material to a surface of substrate, comprising a roller apparatus configured to press the material against the surface of the substrate (Element 12), a base apparatus configured to hold the substrate therein and for supporting the roller apparatus (Element 10), the roller-supporting surface further defining a cavity (Elements 10a and 10b) configured such that when the substrate is positioned within the cavity, a top surface of the substrate is substantially planar with the roller-supporting surface, and a pair of rails raised above the roller-supporting surface and separated from one another by at least the cavity, the pair of rails for guiding the roller apparatus along the roller-supporting surface (Element 16). 
The Examiner notes that the limitations "screen protector application system" and "for applying a protective material to a surface of an electronic device" are intended use and therefore not part of the claimed apparatus.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); "[A]pparatus claims cover what a device is, not what a device does."  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP § 2114.
Furthermore, the Examiner notes that the limitations "screen protector", "protective material", and "electronic device" are drawn to the contents of the apparatus, not the apparatus itself.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With regard to Claim 9, the Examiner notes that the limitation "a tab having a first portion that is adhered to the roller-supporting surface and a second portion that is adhered to the protective material" is drawn to the contents of the apparatus, not the apparatus itself.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With regard to Claim 10, US '209 discloses the roller apparatus includes a roller configured to press the material against the surface of the substrate (Element 24).
With regard to Claim 19, US '209 discloses the roller-supporting surface includes a top portion for initially supporting the roller apparatus (Col. 3, Lines 4-8).
With regard to Claim 20, US '209 discloses the roller-supporting surface further includes a pair of side portions for supporting the roller apparatus during a film application process by providing a support surface inside the pair of parallel rails and outside the cavity (Col. 3, Lines 12-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 5069732, Levine (US '732).
With regard to Claim 1, and in light of the ambiguity of Claim 1 as noted above, US '732 discloses an apparatus graspable by a user's hand for applying a plastic laminate (protective layer) to a surface of a substrate (Abstract), the apparatus comprising a roller configured to press the laminate against the surface of the substrate (Element 34), a block (bar; Element 12) and a support platform attached to the block for providing a surface for the user's fingers to press against to allow movement of the roller to press the laminate against the surface of the substrate (Element 22), and a pair of side panels (Elements 26 and 28) attached to the block and coupled to the roller.  US '732 does not disclose a second roller configured to press the protective layer against the surface of the electronic device.  
However, it would be obvious to one of ordinary skill in the art at the time the invention was made that employing a second roller as an additional means of pressing a laminate against the surface of a substrate would merely be a duplication of the effect and result of employing a first roller, described in Claim 1.  The Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 §VI (B)).  Therefore, Claim 1 is rejected as there is no new or unexpected result produced by a second roller.  
The Examiner notes that the limitations "surface of an electronic device" and "protective layer" are drawn to the contents of the apparatus, not the apparatus itself.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With regard to Claim 2, US '732 discloses a support platform also allows the user to direct the movement of the roller (Col. 3, Lines 51-68).
With regard to Claim 3, and in light of the ambiguity of Claim 3 as noted above, US '732 discloses the support platform further includes an indentation to support a user's fingertip to direct the movement of the roller (Element 22; Col. 2, Lines 49-51).
With regard to Claim 4, US '732 does not specifically disclose the platform includes three indentations arranged in a row.  However, US '732 does disclose a support platform that has an indentation fitted to receive the fingers of the operator's hand, as is desired (Element 22; Col. 2, Lines 49-51).  At the time the invention was made, it would have been a simple matter of design choice to a person of ordinary skill in the art to separate the one long indentation taught by US '732 into three indentations, because Applicant has not disclosed that three indentations provides and advantage or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with either a single, long indentation or three indentations arranged in a row, because both would provide a manual means of controlling the movement of the roller and apparatus, as is desired.
Claims 11-13, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 3650209, Allport (US '209).
With regard to Claim 11, and in light of the ambiguity of Claim 11 as noted above, US '209 does not disclose that the roller apparatus further includes a second roller positioned substantially parallel to the first roller, and configured to press the material against the surface of the substrate. 
However, it would be obvious to one of ordinary skill in the art at the time the invention was made that employing a second roller as an additional means of pressing a laminate against the surface of a substrate would merely be a duplication of the effect and result of employing a first roller, described in Claim 11.  The Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 §VI (B)).  Therefore, Claim 11 is rejected as there is no new or unexpected result produced by a second roller.
With regard to Claim 12, US '209 discloses the roller apparatus further includes a mid bar separating the roller and a pair of parallel side panels attached to the mid bar for securing the roller therebetween (Element 26).
With regard to Claim 13, US '209 discloses wherein the roller apparatus further includes a support platform attached to the mid bar (Element 14), the support platform providing a surface for the user to press on to control the pressure applied by the roller against the material and for controlling a direction of movement of the roller apparatus.
With regard to Claim 16, and in light of the ambiguity of Claim 16 as noted above, US '209 does not disclose a second roller wherein a first roller is substantially the same size as the second roller. 
However, US '209 does teach a roller (Element 24).  It would be obvious to one of ordinary skill in the art at the time the invention was made that employing a second roller as an additional means of pressing a laminate against the surface of a substrate would merely be a duplication of the effect and result of employing a first roller, described in Claim 16.  The Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 §VI (B)).  Therefore, Claim 16 is rejected as there is no new or unexpected result produced by a second roller.
Claims 14, 17, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 3650209, Allport (US '209) in view of US 5069732, Levine (US '732).
With regard to Claim 14, and in light of the ambiguity of Claim 14 as noted above, US '209 does not specifically disclose a roller comprising an inner core and an outer core substantially wrapping around the inner core.
However, US '732 does teach a roller comprising an inner core and an outer core substantially wrapping around the inner core (Element 34; Col. 3, Lines 19-23).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the roller design taught by US '732 in the apparatus of US '209, because doing so would allow for multiple roller styles that can be employed for special applications, increasing the versatility of the apparatus.
With regard to Claim 17, and in light of the ambiguity of Claim 17 as noted above, US '209 does not specifically disclose that the support platform further includes an indentation sized to support a user's fingertip for directing the movement of the roller.
However, US '732 does teach a support platform that includes an indentation sized to support a user's fingertip for directing the movement of the roller (Element 22; Col. 2, Lines 49-51).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the support platform design of US '732 into the apparatus of US '209, because doing so would provide an improved manual means of controlling the movement of the roller and apparatus, as is desired.
With regard to Claim 18, US '209 does not specifically disclose the support platform includes three indentations that are arranged in a row.
However, US '732 does disclose a support platform that has an indentation fitted to receive the fingers of the operator's hand, as is desired (Element 22; Col. 2, Lines 49-51).  At the time the invention was made, it would have been a simple matter of design choice to a person of ordinary skill in the art to separate the one long indentation taught by US '732 into three indentations, because Applicant has not disclosed that three indentations provides and advantage or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with either a single, long indentation or three indentations arranged in a row, because both would provide a manual means of controlling the movement of the roller and apparatus.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the support platform design of US '732 into the apparatus of US '209, because doing so would provide an improved manual means of controlling the movement of the roller and apparatus, as is desired. 
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 3650209, Allport (US '209) and US 5069732, Levine (US '732), and further in view of US 2007/0107828, Barker et al. (US '828).
With regard to Claim 15, and in light of the ambiguity of Claim 15 as noted above, US '209 does not specifically disclose the inner core of the roller has a higher durometer rating than the outer core.  US '732 discloses a roller comprising an inner core, and an outer core substantially wrapping around the inner core, the cores having different hardness/durometer values (Col. 3, Lines 20-23, 27-30).  US '732 does not disclose an inner core durometer rating specifically compared to the outer core durometer rating.
However, US '828 does disclose an inner core durometer rating specifically compared to the outer core durometer rating (Paragraphs 0015, 0036-0038).  It would be obvious to one of ordinary skill in the art at the time the invention was made to use materials having different hardness/durometer ratings when constructing a roller, as taught by US '828, depending upon process and substrate requirements.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the roller design of US '828 in the references as combined, because doing so provides for an improved process which allows the roller to adapt and apply various types of protective film to substrates having various surface types and geometries, increasing the versatility of the apparatus as is desired.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745